Citation Nr: 1024636	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-11 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability, to 
include left knee strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to January 
1990, from January 1990 to July 1990 and from February 2003 to 
May 2004.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Philadelphia, 
Pennsylvania Department of Veterans' Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A March 2010 letter notified the Veteran that he was scheduled 
for a hearing, in July 2010, before a Veterans Law Judge of the 
Board in Washington, D.C.  

In an April 2010 statement, the Veteran reported that he was 
unable to make it to Washington, D.C. for a hearing before a 
Veterans Law Judge at the Board, however, he wished to have his 
hearing at the Philadelphia, Pennsylvania, VARO.  

In light of the above, the Board finds that a remand is necessary 
for a Travel Board hearing to be scheduled before a Veterans Law 
Judge sitting at the RO.  Notice of the scheduled hearing should 
then be sent to the Veteran's latest address of record. 

To ensure due process of law, the case is REMANDED for the 
following action:

The RO should schedule the Veteran for a 
hearing before a Veterans Law Judge of the 
Board sitting at the RO.  In doing so, the RO 
should advise the Veteran at his correct 
address of the hearing date and time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


